COLEMAN, J.
Tbe goods, wben purchased by plaintiffs, were in a rented storehouse, and subject to tbe landlord’s lien. — Code, § 3069. Tbe goods were purchased in bulk, *69and tbe consideration was tbe payment of an antecedent debt. Moreover, tbe goods bad not been removed from tbe storebonse wben they were levied npon at tbe suit of tbe landlord, by attachment for tbe enforcement of bis rent debt. Tbe sale of tbe goods by tbe tenant did not displace tbe prior lien of tbe landlord. — Weil v. McWhorter, 94 Ala. 540. It was proven by tbe witness Toole, and not controverted, tbat appellees knew tbat Toole occupied a rented storebonse. — Lomax v. LeGrand, 60 Ala. 537; Boggs v. Price, 64 Ala. 514; Scaife v. Stovall, 67 Ala. 287. Having-notice themselves, the ignorance of their attorney and agent, Meador, through whom tbe goods were purchased, can not avail them.
It is contended tbat, as Aderhold, tbe landlord, bad transferred tbe rent notes of Toole to Lewis, as collateral security to a debt he was owing to Lewis, and as tbe rent notes were so held by Lewis wben tbe attachment for tbe rent was sued out by tbe landlord against tbe tenant, tbe Circuit Court bad no jurisdiction of tbe case, and tbat the judgment rendered is a mere mullity. This position is untenable, under tbe facts disclosed in tbe record.
Tbe proceedings of tbe attachment suit in tbe Circuit Court on their face were in all respects regular. Tbe court bad jurisdiction of tbe persons and subject-matter. Its judgment is conclusive, as between tbe landlord and tenant, of tbe amount due for rent, and tbat it was due tbe landlord. Tbe defendant in that suit, if tbe facts justified it, might have shown tbat tbe plaintiff did not own tbe debt, and was not tbe proper person to sue; but a stranger to that suit can not show, in a collateral proceeding, tbat tbe plaintiff was not tbe owner of tbe claim, and not entitled to maintain tbe action. If tbe bolder of the collateral nor tbe debtor objects to tbe party suing, a stranger to the action can not interfere to defeat tbe suit, or after judgment impeach its validity as between tbe parties to the suit. Tbe case of Ware v. Russell, 57 Ala. 43, is not in conflict with this principle.
Plaintiffs having shown title to tbe property by their purchase from tbe tenant, it was competent for them to impeach tbe judgment obtained by Aderhold, tbe landlord, against Toole, bis tenant, for fraud, or to have shown it was not founded on a rental debt, or that tbe debt bad in fact been paid. As to these questions, tbe judgment in tbe Circuit Court was, as to tbe plaintiffs in this suit, res inter alios acta. — Dryer v. Abercrombie, 57 Ala. 497; Boswell v. Carlisle, 55 Ala. 554.
*70It having been shown, however, that Toole was indebted for the rent of the storehouse; that the landlord’s lien attached to the goods for the rental debt; that he sued out an attachment for rent, which was levied upon the goods in the storehouse subject to the landlord’s lien, and this attachment was prosecuted to judgment in the Circuit Court; the validity of this judgment and sale of the property under the attachment can not be impeached or invalidated by proof that the rent notes upon which the attachment issued had been transferred as collateral security before the suing out of the attachment; and this would be true, even though it had not been proven, as it was, that after the attachment issued, and before judgment, the debt for which the rent notes were hypothecated as collateral security was fully paid by the landlord, and the rent notes returned to him.
It is thought that these principles will be sufficient to guide the court on another trial, without noticing in detail the several questions raised by the pleadings. The ruling of the trial court did not accord with the principles of law as here declared, and the conclusion reached was not authorized by the evidence.
The judgment is reversed, and the cause remanded.